OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                         AUSTIN


                                                    Maroh 25, 1939
31IRM.D   0. MANN
 .“an      .=I-




                    f&T.,L.L. ~mompsan
                    Oounty Auditor
                    Taylor County
                    Abllene,Texas
                    Daar 9irt
Ur. L. R. Thompson,G.roh 3, 1939, Page 2


    proved by the Commissioners*COW%, the budget,
    as approved by the Court shall be filed with
    the Clerk of the County Court, and taxes levied
    only in aocordanoetherewith,and no expenditure
    of the'fnndsof the aounty shall theresfterbe
    made eroept in striot oomplianoetith the budget
    as adopted by the Court. braept that emergenoy
    expenditures,in ease or grave pub110 neoe68ity,
    to meet unusual and unfore8esn oondltionswhioh
    could not, by reasonably diligent thought and
    attention,hsve.bsen InolPasd in the .orlglnal




         *&   na debt for any purpOi4shall eve
    be lnotunvd In any stannortaysay oltg or ahtnty
    tanlosap~~ision im redo, at the t&e ar oreat-
    it@ the same, for levyin& and aolleoting.@
"u;r
  . i. 3. Thompson,Xarah 3, 1939, Page 3


    a wfflclent tax to pay t.3eInterest thereon
    and provide at least two per oent (i$) a4 4
    slrlkln~fund."
          The word *debt* a8 ueed in the Constitutloc
hiaebeeindefined by the YupromemQurt a8 neanlng:
         y:,ny peouniary obligation imposed by oou-
    traot, eroept suah as were, at the date  of the
    contcaot,tithin the lawful end raeaonableoon-
    teqrlationof the partIe8, to be satisiiodout
    of the surrantrwottuear0r tbo y-r, or out
    of am ~fundthen ulthla.the#ti&lato oontrol
    of the oorpor8tion.*yams T. city or utt~~o,
    89 Tar. 83, 53 sll388; bnuala, v. Stran&h,.
    196'SR84#1 Stammmn v. 8lakr, 68 8U (&WI)
    97s. 11s SW (2nd)sm.                      '2
                                                      ~:~y..




         Vfherathe requlrmnt8 of the 8tatut8
    have bemn ooaplled*iOh, it 8aem8 to us W
    easily oould be datermlnedat any time whether
    the rum'oialainsr8prewating ordinary ax-
    pentseaof the ooontyamountadtm aa muoh as
    It rsauonablyooulb ?m lxpaatsd ths ourrant
k&r.1. 2. Thoqmon, Sarah 3, 1939, Page 4                  *


      revenues  of the county would mount to.
      ":-canit ~6s fount the$ did, it seems to uz1
      it xicht have well been aaid that such ordin-
      e;p erpnnsea of the aounty 88 *rem thers-
      uttemartisincurredwere wltbln the prohiM.-
      tion Of secticn 7 of ertfole 11 of the Con-
      etltution.”

          It will be noted tbat the above-quoted definl-
tion c::;'
        "debt*, on well ae the atetementof the TOXIU-
kaae Court, appeared in opinlono prior to the eaaetaeat
or th8 Buagotstotuts. We ouuwt interpret the."emr~
olauaemof that statuteto oontrnveaethe ooastitatimal
B8MdO.
          It 8hou.Mba kmrno in rind that the lb ia wall
eettledthat ooastltutloaalfund6 .M the ooaaty aanaot
b0 tpinero,rr0d rr4m on0 rtlnd t0 wxt.mr, aor M;  tax m080y
rd80u-ofktoxibibi~ r0r -0 .pwpo~,    b0 8xpd0d   for uiahOrr
.&e OarrollV8. WilliaJu,109 Tex. 185, toe SW $04. QBL:
the &her band rtatatoryfar+ may bo traaarerrmdI&t.
1w; P. c. ~8.I ml0 apparent purpo8e of SootIon 8h of.
thm Badgot.&w abow-quoted..ir,toerideaoothe .$atoatioa
or the Lmgi8l&aroiot to 's.the       rlgbtoofa~am-
rie8ioaer8'Uourtin treaatorrih6 stmt&~,-faa&8 fra
one mad to another.
             You are, thererom, advia&           lt 1s our opinl6m
the souatyau&et aennot be momled la an aaoun~axosad-
lng the lotlolpatedrev0nu.m in may pertioula~r$~4 80
aa to oreatea dobt rlthta the meaalrgof seotf6a'T
Art. 11 of the Conetltutioa,ualem 0 tax bo tot&b
pay mid debt; aad this fe true ru$a@le8a of the @x18-
toaoe or ubl%o aeoemlty and unferikmknoonditionai
We do Id   the budgetmay be man4.d by tho Oommlaaloa-
la * Co ur t’
            in a o o a r & a uor *
                                 itb   the p r mi8io a o or B o o tlo n
l2 (Vemaoa*a,Art. 669a-11)or tlm unfrorn Bud@t Aot
lr a debt a8 above derineb18 not oreatcrb,upon a fir&
ing by the Court, mxpporte4by the faot8, that ~@aemer-
genoy exietein auoordwtth'theprovisionof.,salQ 8eofl.m.
                                         Vary truly poure
                                                  WRRALOFT